Case 1:18-cv-05398-DLI-VMS Document 68-4 Filed 02/12/21 Page 1 of 39 PageID #: 1964




                EXHIBIT D
         2/11/2021                                                                                    Lin Wood Suggests He's in Danger of Being Disbarred



                                                                                                                                       WATCH LIVE               LISTEN LIVE


        Live                         Where                                  TV             Law&Crime           Shows          Law&Crime             Hosts   Podcasts   Subscribe
                                     to                                     Schedule       Daily                              Productions
                                                                                                   Watch Our Live Network Now


                                  Fox’s                                               Enraged                   California                    Bill Barr          A 95-Year-
                                  Andrew
Case 1:18-cv-05398-DLI-VMS Document 68-4 Filed 02/12/21 Page 2 of 39 PageID #: 1965   Texas Mom                 Parents                       Intervened         Old Man Is
                                  McCarthy                                            Perfectly                 Accused of                    to Stop            Charged
                                  Argues This                                         Tackles a                 Beating 5-                    Derek              with Murder
                                  Is the ‘Most                                        Man She                   Week-Old                      Chauvin            After
                                  Indefensible                                        Says Was                  Baby Boy to                   from               Shooting an
                                  Thing’                                              Looking                   Death. The                    Getting a          Assisted
                                  About                                               Through 15-               Coroner                       Third-             Living
                                  Trump’s                                             Year-Old                  Found                         Degree             Facility
                                  Conduct on                                          Daughter’s                Horrific                      Murder             Worker in
                                  Jan. 6                                              Bedroom                   Injuries.                     Plea               the Head:
                                                                                      Window                                                  Bargain            Police



          Lin Wood Says Georgia State Bar Told
          Him His Law License Is in Danger
          Unless He Takes Mental Health Exam
          JERRY LAMBE Jan 29th, 2021, 11:33 am                                                           66

                                 Tweet                                 Share




                                                                                       Tran Bankruptcy Law                                                                    ×
                                                                                       Click to Sta Your Free No Risk Online Evaluation
                                                                                       Tran Bankruptcy Law



         https://lawandcrime.com/2020-election/lin-wood-claims-georgia-state-bar-told-him-his-law-license-is-in-danger-unless-he-takes-mental-health-exam/                    1/38
         2/11/2021                                                                                   Lin Wood Suggests He's in Danger of Being Disbarred



                                                                                                                                      WATCH LIVE               LISTEN LIVE


        Live                         Where                                  TV             Law&Crime          Shows             Law&Crime          Hosts   Podcasts   Subscribe
                                     to                                     Schedule       Daily                                Productions




Case 1:18-cv-05398-DLI-VMS Document 68-4 Filed 02/12/21 Page 3 of 39 PageID #: 1966




                                                                                                                Advertisement




                                                    As one of the most prominent faces in Donald Trump’s failed efforts
                                                    to overturn the results of the 2020 presidential election through the
                                                    series of lawsuits collectively known as the “Kraken,” attorney Lin
                                                    Wood has been under the microscope for weeks, if not months,
                                                    for troubling statements he’s made on social media. Now, the
                                                    embattled lawyer, no longer on Twitter, has claimed that the Georgia
                                                                   Tran Bankruptcy Law                                                                                       ×
                                                    State Bar told him he must undergo a mental health exam if wants to
                                                                                       Click to Sta Your Free No Risk Online Evaluation
                                                    keep his law license.
                                                                  Tran Bankruptcy Law



         https://lawandcrime.com/2020-election/lin-wood-claims-georgia-state-bar-told-him-his-law-license-is-in-danger-unless-he-takes-mental-health-exam/                   2/38
         2/11/2021                                                                                   Lin Wood Suggests He's in Danger of Being Disbarred

                                                    “I am fighting battles on every front,” Wood wrote to his followers on
                                                                                                  WATCH LIVE           LISTEN LIVE
                                                    what appears to be the “Telegram” app in a message that was
                                                    flagged Thursday by Reuters reporter Jan Wolfe.
        Live                         Where                                  TV             Law&Crime          Shows             Law&Crime          Hosts   Podcasts   Subscribe
                                     to                                     Schedule       Daily               ADVERTISING      Productions




Case 1:18-cv-05398-DLI-VMS Document 68-4 Filed 02/12/21 Page 4 of 39 PageID #: 1967




                                                    “The State Bar of Georgia told me today that they would demand a
                                                    mental health exam from me if I wanted to keep my law license. My
                                                    mind is sound. I have broken no rules. I asked what I had done
                                                    wrong, I was only told it was about my social media comments. My
                                                    speech,” the message said.

                                                    Wood had previously claimed that an attorney from the Georgia Bar
                                                    had contacted his attorney to inquire if he would “submit to an
                                                    independent health exam.”

                                                    “Are you kidding me?” he wrote. “If the State Bar of Georgia starts
                                                    testing its members for mental health and alcoholism (I have not had
                                                    a drink in over 8 years), 75% of the lawyers in Georgia will not be
                                                    able to practice law. I will be one of the 25% still practicing.”

                                                                                                                Advertisement



                                                                                       Tran Bankruptcy Law                                                                ×
                                                                                       Click to Sta Your Free No Risk Online Evaluation
                                                                                       Tran Bankruptcy Law



         https://lawandcrime.com/2020-election/lin-wood-claims-georgia-state-bar-told-him-his-law-license-is-in-danger-unless-he-takes-mental-health-exam/                 3/38
         2/11/2021                                                                             Lin Wood Suggests He's in Danger of Being Disbarred



                                                                                                                                WATCH LIVE               LISTEN LIVE


        Live                         Where                                  TV         Law&Crime        Shows          Law&Crime             Hosts   Podcasts   Subscribe
                                     to                                     Schedule   Daily                           Productions




Case 1:18-cv-05398-DLI-VMS Document 68-4 Filed 02/12/21 Page 5 of 39 PageID #: 1968




                                                       Jan Wolfe @JanNWolfe · Jan 28, 2021
                                                       Lin Wood indicated he may lose his law license. The state bar
                                                       of Georgia is ordering him to undergo a mental health
                                                       evaluation, he says. I’ve sent the state bar requests for
                                                       comment but gotten no response.




                                                       Jan Wolfe
                                                       @JanNWolfe

                   Lin Wood posted about                   the mental health
                                                  Tran Bankruptcy               Law evaluation                                                             ×
                   two days ago. He included      Click to Sta theYourphone
                                                                         Free No #     ofOnline
                                                                                    Risk    the Georgia
                                                                                                    Evaluation
                   state bar’s general Tran        counsel      (I redacted).
                                                       Bankruptcy     Law              On a related
                   note, his fans have been leaving angry messages for
                   M           U i        i b                    h
         https://lawandcrime.com/2020-election/lin-wood-claims-georgia-state-bar-told-him-his-law-license-is-in-danger-unless-he-takes-mental-health-exam/  4/38
         2/11/2021                                                                                      Lin Wood Suggests He's in Danger of Being Disbarred

                             Mercer University because they may rename a room
                             named after him.                               WATCH LIVE                                                                            LISTEN LIVE


        Live                         Where                                  TV                 Law&Crime         Shows          Law&Crime             Hosts   Podcasts   Subscribe
                                     to                                     Schedule           Daily                            Productions




Case 1:18-cv-05398-DLI-VMS Document 68-4 Filed 02/12/21 Page 6 of 39 PageID #: 1969




                             6:06 PM · Jan 28, 2021

                                            131                                       27     Copy link to Tweet



                                                    Wolfe said in follow-up tweet on Friday that the Georgia Bar
                                                    confirmed that Wood has been asked to undergo a mental health
                                                    evaluation.

                                                       Jan Wolfe
                                                       @JanNWolfe

                             My latest: The State Bar of Georgia confirms it has
                             asked Lin Wood to undergo a mental health evaluation.
                             Such a request is rare but allowed under their rules. It's
                             usually confidential,Tran
                                                    butBankruptcy
                                                       Wood waived       confidentiality by
                                                                       Law                                                                                                      ×
                             posting about it. Click to Sta Your Free No Risk Online Evaluation
                                                                                           Tran Bankruptcy Law



         https://lawandcrime.com/2020-election/lin-wood-claims-georgia-state-bar-told-him-his-law-license-is-in-danger-unless-he-takes-mental-health-exam/                      5/38
         2/11/2021                                                                                        Lin Wood Suggests He's in Danger of Being Disbarred



                                                                                                                                           WATCH LIVE               LISTEN LIVE


        Live                         Where                                  TV                  Law&Crime          Shows             Law&Crime          Hosts   Podcasts   Subscribe
                                     to                                     Schedule            Daily                                Productions




Case 1:18-cv-05398-DLI-VMS Document 68-4 Filed 02/12/21 Page 7 of 39 PageID #: 1970


                                   Pro-Trump lawyer Lin Wood puts license in jeopardy by refusing …
                                   L. Lin Wood, a lawyer who played a role in former President Donald
                                   Trump's attempts to overturn his election defeat, put his law licen…
                                       reuters.com

                             8:46 AM · Jan 29, 2021

                                            151                                       105       Copy link to Tweet



                                                    Law&Crime reached out to the State Bar of Georgia as well and
                                                    received the same confirmation. The Bar said that the investigative
                                                    process is normally confidential, but since Wood spoke about it
                                                    publicly the Bar confirmed Wood is under investigation “pursuant to
                                                    Bar Rule 4-104.”


                                                                                                                     Advertisement




                                                    That rule states as follows:
                                                                                            Tran Bankruptcy Law                                                                   ×
                                                                                            Click to Sta Your Free No Risk Online Evaluation
                                                                       Rule 4-104.
                                                                                Tran Mental   Incapacity
                                                                                     Bankruptcy Law      and Substance Abuse

         https://lawandcrime.com/2020-election/lin-wood-claims-georgia-state-bar-told-him-his-law-license-is-in-danger-unless-he-takes-mental-health-exam/                        6/38
         2/11/2021                                                                                  Lin Wood Suggests He's in Danger of Being Disbarred

                                                                       (a) Mental illness, cognitive impairment, alcohol abuse, or
                                                                                                                                     WATCH LIVE               LISTEN LIVE
                                                                       substance abuse, to the extent of impairing competency as a
                                                                       lawyer, shall constitute grounds for removing a lawyer from the
        Live                         Where                                  TV            Law&Crime          Shows             Law&Crime          Hosts   Podcasts   Subscribe
                                     to
                                                                       practice
                                                                        Schedule
                                                                                of law.
                                                                                     Daily                                     Productions

                                                                       (b) Upon a determination by the State Disciplinary Board that a
                                                                       lawyer may be impaired or incapacitated to practice law as a
                                                                       result of one of the conditions described in paragraph (a)
Case 1:18-cv-05398-DLI-VMS Document 68-4 Filed 02/12/21 Page 8 of 39 PageID #: 1971




                                                                       above, the Board may, in its sole discretion, make a
                                                                       confidential referral of the matter to an appropriate medical or
                                                                       mental health professional for the purposes of evaluation and
                                                                       possible referral to treatment and/or peer support groups. The
                                                                       Board may, in its discretion, defer disciplinary findings and
                                                                       proceedings based upon the impairment or incapacity of a
                                                                       lawyer to afford the lawyer an opportunity to be evaluated and,
                                                                       if necessary, to begin recovery. In such situations the medical
                                                                       or mental health professional shall report to the State
                                                                       Disciplinary Board and the Office of the General Counsel
                                                                       concerning the lawyer’s progress toward recovery. A lawyer’s
                                                                       refusal to cooperate with the medical or mental health
                                                                       professional or to participate in the evaluation or
                                                                       recommended treatment may be grounds for further
                                                                       proceedings under these Rules, including emergency
                                                                       suspension proceedings pursuant to Rule 4-108.


                                                                                                               Advertisement




                                                                                      Tran Bankruptcy Law                                                                   ×
                                                                                      Click to Sta Your Free No Risk Online Evaluation
                                                                                      Tran Bankruptcy Law



         https://lawandcrime.com/2020-election/lin-wood-claims-georgia-state-bar-told-him-his-law-license-is-in-danger-unless-he-takes-mental-health-exam/                  7/38
         2/11/2021                                                                               Lin Wood Suggests He's in Danger of Being Disbarred



                                                                                                                                  WATCH LIVE               LISTEN LIVE


        Live                         Where                                  TV           Law&Crime        Shows          Law&Crime             Hosts   Podcasts   Subscribe
                                     to                                     Schedule     Daily                           Productions




Case 1:18-cv-05398-DLI-VMS Document 68-4 Filed 02/12/21 Page 9 of 39 PageID #: 1972




                                                    In addition to promulgating falsehoods about the 2020 election
                                                    being stolen from former President Trump, Wood has made
                                                    numerous other baseless claims about leading political and legal
                                                    figures, such as Chief Justice John Roberts. In December of last year,
                                                    Wood claimed without evidence that the chief justice had nefarious
                                                    links to now-deceased infamous pedophile Jeffrey Epstein.

                                                    “My information from reliable source is that Roberts arranged an
                                                    illegal adoption of two young children from Wales through Jeffrey
                                                    Epstein,” Wood wrote on Twitter before his account was permanently
                                                    suspended. “I think we can all agree that Epstein knows pedophilia.
                                                    If only Jeffrey Epstein was still alive . . .Wouldn’t that be something?”

                                                    Te tweet led to immediate backlash, but Wood pushed the theory in
                                                    a follow-up tweet.

                                                    “I am fully aware of the onslaught of attacks being made against me
                                                    based on my revelations about Chief Justice John Roberts. Before
                                                    attacking me, maybe fair-minded people would first ask Roberts to
                                                    tell the truth,” he wrote, adding, “Or ask Jeffrey Epstein. He is alive.”
                                                                                       Tran Bankruptcy Law                                                               ×
                                                    Law&Crime’s Click
                                                                 newtopodcast,    “Objections”
                                                                        Sta Your Free No Risk Onlinewith  Adam Klasfeld,
                                                                                                    Evaluation
                                                    obtained audio this
                                                                Tran     week Law
                                                                     Bankruptcy relating to a case against Wood by his

         https://lawandcrime.com/2020-election/lin-wood-claims-georgia-state-bar-told-him-his-law-license-is-in-danger-unless-he-takes-mental-health-exam/               8/38
         2/11/2021                                                                                  Lin Wood Suggests He's in Danger of Being Disbarred

                                                    former law partners.
                                                                                                                                     WATCH LIVE           LISTEN LIVE
                                                    The ex-partners had claimed in the litigation that recordings showed
        Live                          Where
                                         WoodTV
                                              confessingLaw&Crime
                                                         to assaultingShows   Law&Crime
                                                                       them, threatening    Hosts
                                                                                          them       Podcasts
                                                                                                in profane    Subscribe
                                      to       Schedule  Daily                Productions
                                         rants, and—in one instance—asserting that he may be “Christ coming
                                                    back for a second time in the form of an imperfect man.” The
                                                    lattermost was not among the recordings Law&Crime obtained, but
                                                    several other recordings filed in Fulton County court were.
Case 1:18-cv-05398-DLI-VMS Document 68-4 Filed 02/12/21 Page 10 of 39 PageID #: 1973




                                                                                                               Advertisement
                   Ad



                                                                                                    Explore Irvine Neighborhoods
                                                                                                    Elevated Above Irvine, Vivo Homes Have Access to
                                                                                                    Scenic Trails and Abudant Parks. Sign up.



                                                                                                    Irvine Pacific                                         Open



                                                    “Your law partner Lin Wood is not just good,” Wood can be heard
                                                    referring to himself in the third person in one of the tapes. “Your law
                                                    partner Lin Wood has courage and he has an inherent ability to know
                                                    truth. Your partner Lin Wood is great. You should feel like shit, but I
                                                    still love you. And I’m still your law partner.”

                                                    Law&Crime asked Wood on Friday if he plans to comply with the
                                                    mental health evaluation, considering that the applicable rule states
                                                    a “lawyer’s refusal to […] participate in the evaluation or
                                                    recommended treatment may be grounds for […] emergency
                                                    suspension proceedings.”
                                                                                       Tran Bankruptcy Law                                                              ×
                                                               Click to Sta Your Free No Risk Online Evaluation
                                                    Wood responded   by saying he has “not received any formal notice
                                                                                       Tran Bankruptcy Law
                                                    from the State Bar of Georgia.”
         https://lawandcrime.com/2020-election/lin-wood-claims-georgia-state-bar-told-him-his-law-license-is-in-danger-unless-he-takes-mental-health-exam/              9/38
         2/11/2021                                                                                   Lin Wood Suggests He's in Danger of Being Disbarred

                                                    “I do not believe the State Bar has the right to violate my First
                                                                                                                                      WATCH LIVE                 LISTEN LIVE
                                                    Amendment right of free speech for comments made as a private
                                                    citizen,” Wood said. “If they attempt to do so, I will aggressively
        Live                          Where                                  TV            Law&Crime          Shows          Law&Crime             Hosts    Podcasts       Subscribe
                                      to
                                         defend my Constitutional
                                              Schedule    Daily
                                                                  rights just as Productions
                                                                                 I would do for a client in the
                                         same situation.”

                                                    Wood directed us to the other comments he made on Telegram
                                                    @LinWoodSpeaksTruth.
Case 1:18-cv-05398-DLI-VMS Document 68-4 Filed 02/12/21 Page 11 of 39 PageID #: 1974




                                                    Editor’s note: comment from Lin Wood was added post-publication.

                                                    Matt Naham contributed to this report.

                                                    [image via Apu Gomes/Getty Images]

                                                    Have a tip we should know? tips@lawandcrime.com


                     Filed Under:                                               Donald Trump    Georgia      lin wood        mental health          State Bar of Georgia

                     Follow Law&Crime:




                     SPONSORED CONTENT




                       How To Lose 40.5 Lbs In A                                                 Ivanka Trump Takes Off    Over-The-Counter Adderall
                       Month (Drink This Once                                                    Makeup, Leaves Us With No Alternative, And It's
                       Every Day)                                                                Words                     Stronger!
                         Keto                                                                     Mommything                                   Mind Tech



                                                                                       Tran Bankruptcy Law                                                                     ×
                                                                                       Click to Sta Your Free No Risk Online Evaluation
                                                                                       Tran Bankruptcy Law



         https://lawandcrime.com/2020-election/lin-wood-claims-georgia-state-bar-told-him-his-law-license-is-in-danger-unless-he-takes-mental-health-exam/                      10/38
         2/11/2021                                                                                    Lin Wood Suggests He's in Danger of Being Disbarred



                                                                                                                                          15 LIVE
                                                                                                                                       WATCH Photos Donald Trump
                                                                                                                                                         LISTEN LIVE
             Here's What New Dental     Meet Eargo's Latest,      Tried To Keep From The
             Implants Should Cost You Greatest Hearing Aid        Public
        Live In Pasadena
                 Where   TV         Law&Crime
                                        Eargo   Shows    Law&Crime PollHype
                                                                       Hosts  Podcasts  Subscribe
                         D           ttol I               l       t          Schedule       Daily                             Productions




Case 1:18-cv-05398-DLI-VMS Document 68-4 Filed 02/12/21 Page 12 of 39 PageID #: 1975




                     Famous Conjoined Twins Now Separated,                                                              Legal Steroid Turning Men Into Beasts
                     Try Not To Gasp                                                                                    With No Exercise!
                       Woahworld                                                                                        Pacific Horizon




                                                                                                                        Drink this before bed, watch your body fat
                                                                                                                        melt like crazy
                                                                                                                        DevaTrim




                                                                                        Tran Bankruptcy Law                                                                 ×
                                                                                        Click to Sta Your Free No Risk Online Evaluation
                     Lawyer Fired After             Sexy Russian Babes                                                                          Britney Spears Just Had a
                     Recording Himself in Tran
                                           D.C.Bankruptcy Law For Men Older
                                                    Looking                                                                                     Good Day in Court Over
                     on Jan. 6 Finally Corrects     Than 30                                                                                     Conservatorship Battle
                     Ro…                             Dream Singles                                                                              Wi…
         https://lawandcrime.com/2020-election/lin-wood-claims-georgia-state-bar-told-him-his-law-license-is-in-danger-unless-he-takes-mental-health-exam/                  11/38
         2/11/2021                                                                                        Lin Wood Suggests He's in Danger of Being Disbarred
                     Ro…                                                                               Dream-Singles                                Wi…

                                                                                                                                           WATCH LIVE                LISTEN LIVE


        Live                          Where                                  TV                Law&Crime           Shows          Law&Crime             Hosts    Podcasts   Subscribe
                                      to                                     Schedule          Daily                              Productions




Case 1:18-cv-05398-DLI-VMS Document 68-4 Filed 02/12/21 Page 13 of 39 PageID #: 1976




                     These 2 Vegetables Will Kill Your Belly Fat 1/2 Cup Of This (Before Bed) Eats Your
                     Overnight!                                  Belly Fat Like Crazy!
                       DevaTrim                                                                                             Okinawa Flat Belly Tonic




                       Legal Steroid Turning Men                                                       California Launches New                     Are You Getting Enough
                       Into Beasts Even With No                                                        Policy For Cars Used Less                   Fiber?
                       Exercise                                                                        Than 50 Miles/Day                            AARP
                         DominXT




                                                                                       Previous Post                                                 Next Post


                     Jerry Lambe - Journalist




                                                                                                Jerry Lambe is a journalist at Law&Crime. He is a
                                                                                                graduate of Georgetown University and New York Law
                                                                                           Tran School   and previously
                                                                                                   Bankruptcy      Law        worked in financial securities                       ×
                                                                                           Clickcompliance      and
                                                                                                 to Sta Your Free    Civil
                                                                                                                  No Risk   Rights
                                                                                                                          Online      employment law.
                                                                                                                                 Evaluation
                                                                                           Tran Bankruptcy Law



         https://lawandcrime.com/2020-election/lin-wood-claims-georgia-state-bar-told-him-his-law-license-is-in-danger-unless-he-takes-mental-health-exam/                         12/38
         2/11/2021                                                                                         Lin Wood Suggests He's in Danger of Being Disbarred



                                                                                                                                            WATCH LIVE               LISTEN LIVE
                                                                                                         More Stories by Jerry Lambe
        Live                          Where                                  TV                  Law&Crime          Shows          Law&Crime             Hosts   Podcasts     Subscribe
                                      to                                     Schedule            Daily                             Productions
                     66 Comments                                                       Law&Crime     🔒 Disqus' Privacy Policy                                           
                                                                                                                                                                        1   Login

                      Recommend 1                                                        t Tweet     f Share                                                        Sort by Newest
Case 1:18-cv-05398-DLI-VMS Document 68-4 Filed 02/12/21 Page 14 of 39 PageID #: 1977




                                                          Join the discussion…

                                                    LOG IN WITH
                                                                                                    OR SIGN UP WITH DISQUS ?


                                                                                                      Name




                                                    b4integrity • 12 days ago
                                                            Now, the embattled lawyer, no longer on Twitter, has claimed that the Georgia State Bar told
                                                            him he must undergo a mental health exam if wants to keep his law license.

                                                    This country is really f*k'd up.

                                                    A lawyer can be subjected to take a mental health exam; but a President, Vice President,
                                                    Senator, or Representative cannot be subjected to take a mental health exam in order to retain
                                                    their office.
                                                    2△                   ▽ • Reply • Share ›

                                                                             Patriarch > b4integrity • 7 days ago
                                                                             Let’s begin with mind altering neurotic Nancy PelosI, pathological liar AOC and
                                                                             psychopath bellowed Maxine Waters. Not to mention 25th amendment approved 4th
                                                                             stage dementia patient traitor joe.
                                                                             △ ▽ • Reply • Share ›

                                                    Full of Vim and Vivor • 12 days ago
                                                    He is crazier than a rat in a mason jar.
                                                    1△                   ▽ • Reply • Share ›

                                                                             Patriarch > Full of Vim and Vivor • 7 days ago
                                                                             Yiu must know about rats in mason jars .
                                                                             You should be so crazy.
                                                                                   Tran •Bankruptcy
                                                                             △ ▽ • Reply  Share ›   Law                                                                               ×
                                                                                            Click to Sta Your Free No Risk Online Evaluation
                                                                                          Full of Vim and Vivor > Patriarch • 7 days ago
                                                                                            Tran Bankruptcy Law
                                                                                          Do Monads have windows?
                                                                                          △ ▽ • Reply • Share ›
         https://lawandcrime.com/2020-election/lin-wood-claims-georgia-state-bar-told-him-his-law-license-is-in-danger-unless-he-takes-mental-health-exam/                            13/38
         2/11/2021                                                                                       Lin Wood Suggests He's in Danger of Being Disbarred
                                                                                                    py


                                                    Martha Smith • 12 days ago                                                            WATCH LIVE           LISTEN LIVE
                                         I agree that his public statements are bizarre and irrational. I am wondering about his mental
                                         health also. When your "speech" indicates that you are delusional, you should not be practicing
        Live                          Where     TV              Law&Crime       Shows      Law&Crime          Hosts    Podcasts     Subscribe
                                         law.
                                      to 4   Schedule      Daily                                                                 Productions
                                           △ ▽ 1 • Reply • Share ›

                                                                             Patriarch > Martha Smith • 7 days ago
                                                                             He is candid, something unheard of in this era of hate.
                                                                             △ ▽ • Reply • Share ›
Case 1:18-cv-05398-DLI-VMS Document 68-4 Filed 02/12/21 Page 15 of 39 PageID #: 1978




                                                    ItsAlwaysSomething • 13 days ago
                                                    I think the bar is completely within it’s rights to ask him for a mental health exam. This guy was
                                                    claiming to be the reincarnation of Jesus. A sane person would have done it and kept his mouth
                                                    social media mouth shut about it. Now if he keeps his license, everyone will know he caved. And
                                                    if he loses his license, he loses his ability to lord the legal process over anyone. Lawyers jobs are
                                                    to think things through. His social media is what brought him under investigation, and he went
                                                    right back to it. I’ll be very interested to hear this outcome. Knowing him he’ll probably post
                                                    everything.
                                                    3△                   ▽ • Reply • Share ›

                                                                             Patriarch > ItsAlwaysSomething • 7 days ago
                                                                             Then all the lawyer alcoholics in Georgia and drug addicts. should stand in line.
                                                                             Let me count them.
                                                                             △ ▽ • Reply • Share ›

                                                                                       ItsAlwaysSomething > Patriarch • 7 days ago
                                                                                       What? Please clarify Mr. Woods.
                                                                                       △ ▽ • Reply • Share ›

                                                    KC Bowman • 13 days ago
                                                    What part of if you joined the bar, you have to play by the rules to stay on it doesn't he get? That
                                                    rule is among the many (he breaks!) he signed up for. Also, a bar association is NOT the federal
                                                    government, which is the actor implicit in free speech violations.
                                                    2△                   ▽ • Reply • Share ›

                                                    Dennis Lurvey • 13 days ago
                                                    Most people can't define "mental illness", but it's rational thinking for the most part. Not wanting
                                                    to hurt others matters. But the diagnosis can be done by what we see and hear of a public figure,
                                                    not by interviewing them (because people LIE!) He probably has a mental illness/disorder (like
                                                    Trump), but that doesn't make him crazy. And like Trump he doesn't seem to know the difference×
                                                                      Tran Bankruptcy Law
                                                    between right and wrong, which may make the difference.
                                                                      Click to Sta Your Free No Risk Online Evaluation
                                                    But if he uses his law license to hurt people, take away rights, charge them with frivolous crimes,
                                                                      Tran Bankruptcy Law
                                                    etc. Then he may be legally nuts.
                                                    △ ▽ • Reply • Share ›
         https://lawandcrime.com/2020-election/lin-wood-claims-georgia-state-bar-told-him-his-law-license-is-in-danger-unless-he-takes-mental-health-exam/                   14/38
         2/11/2021                                                                                        Lin Wood Suggests He's in Danger of Being Disbarred


                                                                             Patriarch > Dennis Lurvey • 7 days ago
                                                                                                                                           WATCH LIVE               LISTEN LIVE
                                                                             Look inward . You are projecting.
                                                                             △ ▽ • Reply • Share ›
        Live                          Where                                  TV        Law&Crime                   Shows          Law&Crime             Hosts   Podcasts    Subscribe
                                      to HoratioCaine
                                                Schedule        Daily
                                                      • 13 days ago                                                               Productions
                                                    this is a twofer! they can get rid of him if it turns out he's a lunatic and they can also get rid of him
                                                    if he's not a lunatic because they'll then know he was willfully bald faced lying about everything
                                                    and thus committing a fraud upon the court.
                                                    6△                   ▽ • Reply • Share ›
Case 1:18-cv-05398-DLI-VMS Document 68-4 Filed 02/12/21 Page 16 of 39 PageID #: 1979




                                                                             Patriarch > HoratioCaine • 7 days ago
                                                                             Huh? You write like you are really off the wall.
                                                                             1△        ▽ • Reply • Share ›

                                                                             Patriarch > HoratioCaine • 13 days ago
                                                                             U R the lunatic. Take your bi polar meds
                                                                             1△        ▽ 8 • Reply • Share ›

                                                                                        HoratioCaine > Patriarch • 8 days ago
                                                                                        my comment is spot on.
                                                                                        △ ▽ 1 • Reply • Share ›

                                                                                                Patriarch > HoratioCaine • 7 days ago
                                                                                                A real Horacio Algiers in the hew dystopia USA.
                                                                                                △ ▽ • Reply • Share ›

                                                                                        denice > Patriarch • 13 days ago
                                                                                        I WOULD SAY YOU ARE THE BIPOLAR ONE IF YOU CANT UNDERSTAND
                                                                                        WHAT HE POSTED..I WILL BE GLAD WHEN WE CAN GET BACK TO A PLACE
                                                                                        WHERE WE CAN DISAGREE WITHOUT ALL THE NAME CALLING..BUT THEN
                                                                                        AGAIN YOU DIDNT DISAGREE YOU JUST PIPED IN TO INSULT HIM..I GUESS
                                                                                        YOU DIDNT GET THE MEMO..THE BULLY IS NO LONGER IN THE BULLPIT
                                                                                        1△     ▽ • Reply • Share ›

                                                                                                Patriarch > denice • 7 days ago • edited
                                                                                                Ms Whiner, I presume? Glad I’m not married to you. Ugh.
                                                                                                △ ▽ • Reply • Share ›

                                                                                        HoratioCaine > Patriarch • 13 days ago
                                                                                        i'm not bi polar, i'm autistic you stinking troll.                                        ×
                                                                                          Tran Bankruptcy Law
                                                                                        △ Click
                                                                                            ▽ to• Reply • Share ›
                                                                                                  Sta Your Free No Risk Online Evaluation
                                                                                          Tran Bankruptcy Law
                                                                                               Patriarch > HoratioCaine • 12 days ago
                                                                                                I don’t stink, but it explains your lack of social skills. Sorry for your
         https://lawandcrime.com/2020-election/lin-wood-claims-georgia-state-bar-told-him-his-law-license-is-in-danger-unless-he-takes-mental-health-exam/                        15/38
         2/11/2021                                                                                      Lin Wood Suggests He's in Danger of Being Disbarred

                                                                                              predicament.
                                                                                              1△     ▽ 1 • Reply • Share ›               WATCH LIVE               LISTEN LIVE

                                                                                              HoratioCaine > Patriarch • 8 days ago
        Live                          Where                                  TV               Law&Crime          Shows          Law&Crime             Hosts   Podcasts   Subscribe
                                                                                              my social skills are just fine and dandy troll.
                                      to                                     Schedule         Daily
                                                                                              △ ▽ • Reply • Share ›             Productions

                                                                                              Full of Vim and Vivor > HoratioCaine • 12 days ago • edited
                                                                                              I work with students with autism, in my 8th year now, and as we say, you
Case 1:18-cv-05398-DLI-VMS Document 68-4 Filed 02/12/21 Page 17 of 39 PageID #: 1980
                                                                                              put the ass in aspergers.
                                                                                              2△     ▽ • Reply • Share ›

                                                                                              HoratioCaine > Full of Vim and Vivor • 8 days ago
                                                                                              nobody uses the term aspergers anymore. he was a nazi. so i consider
                                                                                              your comment a bald faced lie.
                                                                                              △ ▽ • Reply • Share ›

                                                                                              Patriarch > HoratioCaine • 7 days ago
                                                                                              The truth is an affirmative defense. Too bad. I feel bad for you.
                                                                                              △ ▽ • Reply • Share ›

                                                                                              Full of Vim and Vivor > HoratioCaine • 8 days ago
                                                                                              It's now called high functioning autism, but many people who don't work in
                                                                                              the field still use the old term.
                                                                                              △ ▽ • Reply • Share ›

                                                                                       KC Bowman > Patriarch • 13 days ago
                                                                                       That's not bipolar, and stop smearing real people who are disabled.
                                                                                       2△    ▽ • Reply • Share ›

                                                    Energy Fusion • 13 days ago
                                                    Every single one of the Q NUTS needs a mental health exam. Every single one. Wondering if
                                                    they know President Biden opened up ACA for those needing healthcare...I think it still includes
                                                    mental health
                                                    5△                   ▽ • Reply • Share ›

                                                    Casper the Friendly Ghost • 13 days ago
                                                    He reminds me of my crazy grandma. After my grandpa Carl died of a heart attack she came to
                                                    stay with us for awhile. She told us "Carl told our doctor that I drove him to drink! Can you believe
                                                    that???" We all did, but we bit our tongues. Lin wood is nuttier than a fruitcake.
                                                    4△                   ▽ • Reply Tran  Bankruptcy
                                                                                   • Share ›        Law                                                                         ×
                                                                                       Click to Sta Your Free No Risk Online Evaluation
                                                                             Patriarch > Casper the Friendly Ghost • 13 days ago • edited
                                                                                       Tran Bankruptcy Law
                                                                             U remind me of your crazy grandma. it’s a gene thing.
                                                                             Lin Wood is a national treasure .
         https://lawandcrime.com/2020-election/lin-wood-claims-georgia-state-bar-told-him-his-law-license-is-in-danger-unless-he-takes-mental-health-exam/                      16/38
         2/11/2021                                                                                       Lin Wood Suggests He's in Danger of Being Disbarred

                                                                             You are clueless and a harasser.
                                                                             △ ▽ 5 • Reply • Share ›                                      WATCH LIVE               LISTEN LIVE

                                                                                       Casper the Friendly Ghost > Patriarch • 12 days ago
        Live                          Where                                  TV               Law&Crime           Shows          Law&Crime             Hosts   Podcasts   Subscribe
                                                                                   Go sit on it an spin. Lin Wood is batshit crazy. He's about to lose his license if he
                                      to                                     Schedule
                                                                                   doesn'tDaily
                                                                                           get a mental check up. AndProductions
                                                                                                                        I'd say that YOU are the harrasser. Flagged
                                                                                   and tagged. Buh bye, Boris.
                                                                                       1△     ▽ • Reply • Share ›

Case 1:18-cv-05398-DLI-VMS Document 68-4 Filed 02/12/21 Page 18 of 39 PageID #: 1981
                                                                                       Full of Vim and Vivor > Patriarch • 12 days ago
                                                                                       Lin Wood is crazier than a sh!thouse rat. And so are you.
                                                                                       1△     ▽ • Reply • Share ›

                                                                                               Patriarch > Full of Vim and Vivor • 12 days ago
                                                                                               Sewermouth
                                                                                               △ ▽ 2 • Reply • Share ›

                                                                                       denice > Patriarch • 13 days ago
                                                                                       THAT EXPLAINS HIM BUT EXPLAIN HOW COME TRUMP IS NO LONGER
                                                                                       PRESIDENT LIKE HIM AND EVERYONE ELSE PREDICTED?🤔🤔 DO YOU
                                                                                       BELIEVE TRUMP WILL BE PRESIDENT ON JANUARY 31ST OR MARCH 4TH?
                                                                                       🤔🤔 IF NO THEN HES CRAZY IF YES THEN YOU BOTH ARE CRAZY🤷🤷
                                                                                       2△     ▽ • Reply • Share ›

                                                                                               Casper the Friendly Ghost > denice • 12 days ago
                                                                                               I doubt that he can hear you.
                                                                                               1△     ▽ • Reply • Share ›

                                                                                               Patriarch > denice • 12 days ago
                                                                                               You need to get a medical degree in psychiatry. You are clueless. Try spell
                                                                                               check for starters.
                                                                                               1△     ▽ 1 • Reply • Share ›

                                                                                       KC Bowman > Patriarch • 13 days ago
                                                                                       Project much?
                                                                                       3△     ▽ • Reply • Share ›

                                                                                               Patriarch > KC Bowman • 7 days ago
                                                                                               Nah
                                                                                               △ ▽ • Reply • Share ›
                                                                                         Tran Bankruptcy Law                                                                     ×
                                                    Blue Room • 13 days ago
                                                                     Click to Sta                       Your Free No Risk Online Evaluation
                                                    MAGA is a mental illness
                                                                  Tran   Bankruptcy Law
                                                    9△                   ▽ • Reply • Share ›

         https://lawandcrime.com/2020-election/lin-wood-claims-georgia-state-bar-told-him-his-law-license-is-in-danger-unless-he-takes-mental-health-exam/                       17/38
         2/11/2021                                                                                        Lin Wood Suggests He's in Danger of Being Disbarred

                                                                             Patriarch > Blue Room • 13 days ago
                                                                                                                               WATCH
                                                                             Only for those who can’t get through the constitution     LIVE served theirLISTEN
                                                                                                                                   and never                   LIVE
                                                                                                                                                         country.
                                                                             Is that you?

        Live                          Where                                  △ ▽ 7 • Reply
                                                                             TV
                                                                                           • Share ›
                                                                                       Law&Crime                   Shows          Law&Crime             Hosts   Podcasts   Subscribe
                                      to                                     Schedule      Daily
                                                                                   Full of Vim                             Productions
                                                                                               and Vivor > Patriarch • 12 days ago

                                                                                        Your imaginary Constitution is nothing like the real Constitution.
                                                                                        2△     ▽ • Reply • Share ›

                                                                                                Patriarch > Full of Vim and Vivor • 12 days ago
Case 1:18-cv-05398-DLI-VMS Document 68-4 Filed 02/12/21 Page 19 of 39 PageID #: 1982




                                                                                                You’re of limited processing, unworthy of respect.
                                                                                                △ ▽ 1 • Reply • Share ›

                                                    Ralph Welcomes PRESIDENT Joe • 13 days ago
                                                    When you start baselessly accusing the Chief Justice of the United States of an extremely
                                                    deplorable act, then yes, your State Bar will take notice.

                                                    When your own law firm kicks you out because they think you're crazy, then yes, you might be
                                                    mentally unstable.

                                                    When you file multiple law suits that have totally fabricated evidence, then yes, you have raised
                                                    red flags.

                                                    Lin, it is time for a vacation.
                                                    9△                   ▽ • Reply • Share ›

                                                                             Patriarch > Ralph Welcomes PRESIDENT Joe • 13 days ago
                                                                             A lawyer doesn’t make baseless accusations.
                                                                             Everything is suddenly “baseless”.
                                                                             He obviously knows more than you.
                                                                             His business relationships are unknown to you.
                                                                             But you only insult.
                                                                             You are simply an omniscient archie bunker.
                                                                             1△        ▽ 4 • Reply • Share ›

                                                                                        Full of Vim and Vivor > Patriarch • 12 days ago
                                                                                        So, when Wood said he was Jesus reincarnated, you believe him?
                                                                                        1△     ▽ • Reply • Share ›

                                                                                                Patriarch > Full of Vim and Vivor • 12 days ago
                                                                                              He said he’s a messenger. We all are. Get some spirituality. He’s living rent
                                                                                          Tranfree in the writers Law
                                                                                                Bankruptcy        at law & crime he must be great click bait.            ×
                                                                                          Click to Sta Your Free No Risk Online Evaluation
                                                                                                If ALL you INVALIDATORS lived his tragedy you would answer to a higher
                                                                                          Tran Bankruptcy Law
                                                                                                authority too.
                                                                                                △ ▽ 2 • Reply • Share ›
         https://lawandcrime.com/2020-election/lin-wood-claims-georgia-state-bar-told-him-his-law-license-is-in-danger-unless-he-takes-mental-health-exam/                      18/38
         2/11/2021                                                                                       Lin Wood Suggests He's in Danger of Being Disbarred


                                                                                               Full of Vim and Vivor > Patriarch • 12 days ago
                                                                                                                                          WATCH LIVE           LISTEN LIVE
                                                                                              Ah, NOPE, not yours, you can't have. "You're sitting with Lin Wood. Or has
                                                                                              the second coming already started?" Wood is quoted as saying in the brief.
        Live                          Where                                  TV               Law&Crime      Shows
                                                                                              "Maybe I'm already          Law&Crime
                                                                                                                  here. You               Hosts
                                                                                                                            want to take the risk thatPodcasts
                                                                                                                                                       you might be Subscribe
                                      to                                     Schedule         wrong. And I might actually Productions
                                                                                              Daily                       be Christ coming back for a second time in the
                                                                                              form of an imperfect man, elevating Christ consciousness."
                                                                                               1△     ▽ • Reply • Share ›

Case 1:18-cv-05398-DLI-VMS Document 68-4 Filed 02/12/21 Page 20 of 39 PageID #: 1983
                                                                                       denice > Patriarch • 13 days ago
                                                                                       THEN ALL HE HAS TO DO IS SHOW PROOF🤷 FYI: ALL LAWYERS LIE &
                                                                                       MAKE BASELESS CLAIMS WHEN DEFENDING THEIR CLIENTS YOU KNOW
                                                                                       LIKE "EVEN THO THERE IS A VIDEO SHOWING MY CIENT WITH THE
                                                                                       BLOODY KNIFE STANDING IN THE MIDDLE OF THE MURDER SCENE HE
                                                                                       WASNT THERE" SO YEA THEY DO MAKE BASELESS CLAIMS
                                                                                       1△     ▽ • Reply • Share ›

                                                                                               Patriarch > denice • 12 days ago
                                                                                               He has - to those who have the responsibility to indict,
                                                                                               If they avoid or ignore the evidence they are part of the conspiracy to cover
                                                                                               up mass political corruption. They are devils in a blue dress.

                                                                                               The man had a perfect record as an honorable ethical attorney.
                                                                                               Then he speaks up in opposition of counterfeit ballots in Georgia & you
                                                                                               detest his knowledge.
                                                                                               On day you will need a lawyer like him.
                                                                                               Continue to invalidate those who serve the public and there will be no one
                                                                                               to speak up for you.

                                                                                               Many have a lot to lose, don’t you agree?

                                                                                               He owes you zero and all the personal insults and antipathy by the
                                                                                               opposition are reflecting ignorance.
                                                                                               Conflict is negative Karma
                                                                                               De-Nile is not a river in Egypt.
                                                                                               △ ▽ • Reply • Share ›




                                                                                         Tran Bankruptcy Law                                                                 ×
                                                                                         Click to Sta Your Free No Risk Online Evaluation
                                                                                         Tran Bankruptcy Law



         https://lawandcrime.com/2020-election/lin-wood-claims-georgia-state-bar-told-him-his-law-license-is-in-danger-unless-he-takes-mental-health-exam/                   19/38
         2/11/2021                                                                                   Lin Wood Suggests He's in Danger of Being Disbarred



                                                                                                                                      WATCH LIVE               LISTEN LIVE


        Live                          Where                                  TV             Law&Crime         Shows          Law&Crime             Hosts   Podcasts   Subscribe
                                      to                                     Schedule       Daily                            Productions




Case 1:18-cv-05398-DLI-VMS Document 68-4 Filed 02/12/21 Page 21 of 39 PageID #: 1984




                   Top of Today




                        ‘An EmbarrassmentTran
                                            to the Bankruptcy       Law Say Cuomo Cleared Way for Daughter ×
                                                      Party’: Insiders
                        of New York’s Top Judge
                                           Click toto
                                                    StaSecure    State
                                                         Your Free       Supreme
                                                                   No Risk            Court Seat
                                                                           Online Evaluation
                                                                                        Tran Bankruptcy Law



         https://lawandcrime.com/2020-election/lin-wood-claims-georgia-state-bar-told-him-his-law-license-is-in-danger-unless-he-takes-mental-health-exam/                   20/38
         2/11/2021                                                                                    Lin Wood Suggests He's in Danger of Being Disbarred



                                                                                                                                       WATCH LIVE               LISTEN LIVE


        Live                          Where                                  TV             Law&Crime          Shows          Law&Crime             Hosts   Podcasts   Subscribe
                                      to                                     Schedule       Daily                             Productions




                        Judge Sides with Kyle Rittenhouse in Defense Request for Secret ‘Safe House’
Case 1:18-cv-05398-DLI-VMS Document 68-4 Filed 02/12/21 Page 22 of 39 PageID #: 1985




                        Address, Refuses to Issue Warrant for Re-Arrest or Increase Bail




                        Accused Capitol Rioter's Lawyer Tells Judge That Detained Client ‘No Longer
                        Cares About Politics of Who Is President’




                        Ted Cruz Pens Op-Ed Contradicting His Vote on Whether Senate Has Jurisdiction
                        Over Trump’s Impeachment

                                                                                        Tran Bankruptcy Law                                                                   ×
                                                                                        Click to Sta Your Free No Risk Online Evaluation
                                                                                        Tran Bankruptcy Law



         https://lawandcrime.com/2020-election/lin-wood-claims-georgia-state-bar-told-him-his-law-license-is-in-danger-unless-he-takes-mental-health-exam/                    21/38
         2/11/2021                                                                                   Lin Wood Suggests He's in Danger of Being Disbarred



                                                                                                                                      WATCH LIVE               LISTEN LIVE


        Live                          Where                                  TV            Law&Crime          Shows          Law&Crime             Hosts   Podcasts   Subscribe
                           to       Schedule    Daily                    Productions
                        ‘Clearly Unconstitutional’ Bill Requiring National    Anthem to Be Played at All
                        Public Events Is a ‘Legislative Priority’ for Texas Lt. Governor

Case 1:18-cv-05398-DLI-VMS Document 68-4 Filed 02/12/21 Page 23 of 39 PageID #: 1986




                                                                                       Tran Bankruptcy Law                                                                   ×
                                                                                       Click to Sta Your Free No Risk Online Evaluation
                                                                                       Tran Bankruptcy Law



         https://lawandcrime.com/2020-election/lin-wood-claims-georgia-state-bar-told-him-his-law-license-is-in-danger-unless-he-takes-mental-health-exam/                   22/38
         2/11/2021                                                                                    Lin Wood Suggests He's in Danger of Being Disbarred



                                                                                                                                       WATCH LIVE               LISTEN LIVE


        Live                          Where                                  TV             Law&Crime          Shows          Law&Crime             Hosts   Podcasts   Subscribe
                                      to                                     Schedule       Daily                             Productions




Case 1:18-cv-05398-DLI-VMS Document 68-4 Filed 02/12/21 Page 24 of 39 PageID #: 1987




           You May Like



                                                         These 2 Vegetables Will Kill Your Belly Fat Overnight!
                                                         Smart Weight Loss




                                                         If You Have Tinnitus (Ear Ringing) Do This Immediately!
                                                         Synapse XT




                                                                      Tran
                                                         How To Get the    Bankruptcy
                                                                        Most Out of Your Law
                                                                                         Morning Routine                                                                      ×
                                                         AARP                           Click to Sta Your Free No Risk Online Evaluation
                                                                                        Tran Bankruptcy Law



         https://lawandcrime.com/2020-election/lin-wood-claims-georgia-state-bar-told-him-his-law-license-is-in-danger-unless-he-takes-mental-health-exam/                    23/38
         2/11/2021                                                                                         Lin Wood Suggests He's in Danger of Being Disbarred




                More Around the Web                                                                                                         WATCH LIVE               LISTEN LIVE
                                                                                                   Ads by Zergnet


        Live                          Where                                  TV                Law&Crime             Shows         Law&Crime             Hosts   Podcasts   Subscribe
                                      to                                     Schedule          Daily                               Productions



                Joe Biden's                                                            GOP Senator Says
                Daughter Confirms
Case 1:18-cv-05398-DLI-VMS Document 68-4 Filed 02/12/21 Page 25 of 39 PageID #: 1988   He's Spoken To
                A Long-Standing                                                        Pence, And He's
                Melania Rumor                                                          Furious




                Something About                                                        Melania Trump
                Kimberly Guilfoyle                                                     Endures 'the Worst
                & Don Jr. Just                                                         Booing She Has
                Doesn't Add Up                                                         Received'




                These Childhood                                                        Trump's Bizarre
                Friends' Career                                                        Comment About
                Success Is A True                                                      Son Barron is
                Inspiration                                                            Turning Heads




                A Journalist Claims Bill Barr's
                To Have Found       Response To DC
                Trump's 'Ultimate Mob Is Turning
                Smoking Gun'        Serious Heads
                                                                                                        by ZergNet


                                                                                           Tran Bankruptcy Law                                                                     ×
                                                                                           Click to Sta Your Free No Risk Online Evaluation
                Tips                                                                       Tran Bankruptcy Law



         https://lawandcrime.com/2020-election/lin-wood-claims-georgia-state-bar-told-him-his-law-license-is-in-danger-unless-he-takes-mental-health-exam/                         24/38
         2/11/2021                                                                                    Lin Wood Suggests He's in Danger of Being Disbarred

                                                                                                         Have a tip or story idea?
                                                                                                         Email us. Or to keep it WATCH LIVE                     LISTEN LIVE
                                                                                                         anonymous, click here.

        Live                          Where                                  TV             Law&Crime          Shows          Law&Crime             Hosts   Podcasts   Subscribe
                                      to                                     Schedule       Daily                             Productions




Case 1:18-cv-05398-DLI-VMS Document 68-4 Filed 02/12/21 Page 26 of 39 PageID #: 1989




                                                                                        Tran Bankruptcy Law                                                                   ×
                                                                                        Click to Sta Your Free No Risk Online Evaluation
                                                                                        Tran Bankruptcy Law



         https://lawandcrime.com/2020-election/lin-wood-claims-georgia-state-bar-told-him-his-law-license-is-in-danger-unless-he-takes-mental-health-exam/                    25/38
         2/11/2021                                                                                    Lin Wood Suggests He's in Danger of Being Disbarred



                                                                                                                                       WATCH LIVE               LISTEN LIVE


        Live                          Where                                  TV             Law&Crime          Shows          Law&Crime             Hosts   Podcasts   Subscribe
                                      to                                     Schedule       Daily                             Productions




Case 1:18-cv-05398-DLI-VMS Document 68-4 Filed 02/12/21 Page 27 of 39 PageID #: 1990




                                                                                        Tran Bankruptcy Law                                                                   ×
                                                                                        Click to Sta Your Free No Risk Online Evaluation
                                                                                        Tran Bankruptcy Law



         https://lawandcrime.com/2020-election/lin-wood-claims-georgia-state-bar-told-him-his-law-license-is-in-danger-unless-he-takes-mental-health-exam/                    26/38
         2/11/2021                                                                                    Lin Wood Suggests He's in Danger of Being Disbarred



                                                                                                                                       WATCH LIVE               LISTEN LIVE


        Live                          Where                                  TV             Law&Crime          Shows          Law&Crime             Hosts   Podcasts   Subscribe
                                      to                                     Schedule       Daily                             Productions




Case 1:18-cv-05398-DLI-VMS Document 68-4 Filed 02/12/21 Page 28 of 39 PageID #: 1991




                                                                                        Tran Bankruptcy Law                                                                   ×
                                                                                        Click to Sta Your Free No Risk Online Evaluation
                                                                                        Tran Bankruptcy Law



         https://lawandcrime.com/2020-election/lin-wood-claims-georgia-state-bar-told-him-his-law-license-is-in-danger-unless-he-takes-mental-health-exam/                    27/38
         2/11/2021                                                                                    Lin Wood Suggests He's in Danger of Being Disbarred



                                                                                                                                       WATCH LIVE               LISTEN LIVE


        Live                          Where                                  TV             Law&Crime          Shows          Law&Crime             Hosts   Podcasts   Subscribe
                                      to                                     Schedule       Daily                             Productions




Case 1:18-cv-05398-DLI-VMS Document 68-4 Filed 02/12/21 Page 29 of 39 PageID #: 1992




                                                                                        Tran Bankruptcy Law                                                                   ×
                                                                                        Click to Sta Your Free No Risk Online Evaluation
                                                                                        Tran Bankruptcy Law



         https://lawandcrime.com/2020-election/lin-wood-claims-georgia-state-bar-told-him-his-law-license-is-in-danger-unless-he-takes-mental-health-exam/                    28/38
         2/11/2021                                                                                    Lin Wood Suggests He's in Danger of Being Disbarred



                                                                                                                                       WATCH LIVE               LISTEN LIVE


        Live                          Where                                  TV             Law&Crime          Shows          Law&Crime             Hosts   Podcasts   Subscribe
                                      to                                     Schedule       Daily                             Productions




Case 1:18-cv-05398-DLI-VMS Document 68-4 Filed 02/12/21 Page 30 of 39 PageID #: 1993




                                                                                        Tran Bankruptcy Law                                                                   ×
                                                                                        Click to Sta Your Free No Risk Online Evaluation
                                                                                        Tran Bankruptcy Law



         https://lawandcrime.com/2020-election/lin-wood-claims-georgia-state-bar-told-him-his-law-license-is-in-danger-unless-he-takes-mental-health-exam/                    29/38
         2/11/2021                                                                                    Lin Wood Suggests He's in Danger of Being Disbarred



                                                                                                                                       WATCH LIVE               LISTEN LIVE


        Live                          Where                                  TV             Law&Crime          Shows          Law&Crime             Hosts   Podcasts   Subscribe
                                      to                                     Schedule       Daily                             Productions




Case 1:18-cv-05398-DLI-VMS Document 68-4 Filed 02/12/21 Page 31 of 39 PageID #: 1994




                                                                                        Tran Bankruptcy Law                                                                   ×
                                                                                        Click to Sta Your Free No Risk Online Evaluation
                                                                                        Tran Bankruptcy Law



         https://lawandcrime.com/2020-election/lin-wood-claims-georgia-state-bar-told-him-his-law-license-is-in-danger-unless-he-takes-mental-health-exam/                    30/38
         2/11/2021                                                                                    Lin Wood Suggests He's in Danger of Being Disbarred



                                                                                                                                       WATCH LIVE               LISTEN LIVE


        Live                          Where                                  TV             Law&Crime          Shows          Law&Crime             Hosts   Podcasts   Subscribe
                                      to                                     Schedule       Daily                             Productions




Case 1:18-cv-05398-DLI-VMS Document 68-4 Filed 02/12/21 Page 32 of 39 PageID #: 1995




                                                                                        Tran Bankruptcy Law                                                                   ×
                                                                                        Click to Sta Your Free No Risk Online Evaluation
                                                                                        Tran Bankruptcy Law



         https://lawandcrime.com/2020-election/lin-wood-claims-georgia-state-bar-told-him-his-law-license-is-in-danger-unless-he-takes-mental-health-exam/                    31/38
         2/11/2021                                                                                    Lin Wood Suggests He's in Danger of Being Disbarred



                                                                                                                                       WATCH LIVE               LISTEN LIVE


        Live                          Where                                  TV             Law&Crime          Shows          Law&Crime             Hosts   Podcasts   Subscribe
                                      to                                     Schedule       Daily                             Productions




Case 1:18-cv-05398-DLI-VMS Document 68-4 Filed 02/12/21 Page 33 of 39 PageID #: 1996




                                                                                        Tran Bankruptcy Law                                                                   ×
                                                                                        Click to Sta Your Free No Risk Online Evaluation
                                                                                        Tran Bankruptcy Law



         https://lawandcrime.com/2020-election/lin-wood-claims-georgia-state-bar-told-him-his-law-license-is-in-danger-unless-he-takes-mental-health-exam/                    32/38
         2/11/2021                                                                                    Lin Wood Suggests He's in Danger of Being Disbarred



                                                                                                                                       WATCH LIVE               LISTEN LIVE


        Live                          Where                                  TV             Law&Crime          Shows          Law&Crime             Hosts   Podcasts   Subscribe
                                      to                                     Schedule       Daily                             Productions




Case 1:18-cv-05398-DLI-VMS Document 68-4 Filed 02/12/21 Page 34 of 39 PageID #: 1997




                                                                                        Tran Bankruptcy Law                                                                   ×
                                                                                        Click to Sta Your Free No Risk Online Evaluation
                                                                                        Tran Bankruptcy Law



         https://lawandcrime.com/2020-election/lin-wood-claims-georgia-state-bar-told-him-his-law-license-is-in-danger-unless-he-takes-mental-health-exam/                    33/38
         2/11/2021                                                                                    Lin Wood Suggests He's in Danger of Being Disbarred



                                                                                                                                       WATCH LIVE               LISTEN LIVE


        Live                          Where                                  TV             Law&Crime          Shows          Law&Crime             Hosts   Podcasts   Subscribe
                                      to                                     Schedule       Daily                             Productions




Case 1:18-cv-05398-DLI-VMS Document 68-4 Filed 02/12/21 Page 35 of 39 PageID #: 1998




                                                                                        Tran Bankruptcy Law                                                                   ×
                                                                                        Click to Sta Your Free No Risk Online Evaluation
                                                                                        Tran Bankruptcy Law



         https://lawandcrime.com/2020-election/lin-wood-claims-georgia-state-bar-told-him-his-law-license-is-in-danger-unless-he-takes-mental-health-exam/                    34/38
         2/11/2021                                                                                    Lin Wood Suggests He's in Danger of Being Disbarred



                                                                                                                                       WATCH LIVE               LISTEN LIVE


        Live                          Where                                  TV             Law&Crime          Shows          Law&Crime             Hosts   Podcasts   Subscribe
                                      to                                     Schedule       Daily                             Productions




Case 1:18-cv-05398-DLI-VMS Document 68-4 Filed 02/12/21 Page 36 of 39 PageID #: 1999




                                                                                        Tran Bankruptcy Law                                                                   ×
                                                                                        Click to Sta Your Free No Risk Online Evaluation
                                                                                        Tran Bankruptcy Law



         https://lawandcrime.com/2020-election/lin-wood-claims-georgia-state-bar-told-him-his-law-license-is-in-danger-unless-he-takes-mental-health-exam/                    35/38
         2/11/2021                                                                                    Lin Wood Suggests He's in Danger of Being Disbarred



                                                                                                                                       WATCH LIVE               LISTEN LIVE


        Live                          Where                                  TV             Law&Crime          Shows          Law&Crime             Hosts   Podcasts   Subscribe
                                      to                                     Schedule       Daily                             Productions




Case 1:18-cv-05398-DLI-VMS Document 68-4 Filed 02/12/21 Page 37 of 39 PageID #: 2000




                                                                                        Tran Bankruptcy Law                                                                   ×
                                                                                        Click to Sta Your Free No Risk Online Evaluation
                                                                                        Tran Bankruptcy Law



         https://lawandcrime.com/2020-election/lin-wood-claims-georgia-state-bar-told-him-his-law-license-is-in-danger-unless-he-takes-mental-health-exam/                    36/38
         2/11/2021                                                                                    Lin Wood Suggests He's in Danger of Being Disbarred



                                                                                                                                       WATCH LIVE               LISTEN LIVE


        Live                          Where                                  TV             Law&Crime          Shows          Law&Crime             Hosts   Podcasts   Subscribe
                                      to                                     Schedule       Daily                             Productions




Case 1:18-cv-05398-DLI-VMS Document 68-4 Filed 02/12/21 Page 38 of 39 PageID #: 2001




                You may also like:



                     ‘An Embarrassment to the Party’:                                                                     Lawyer Fired After Recording
                     Insiders Say Cuomo Cleared Way                                                                       Himself in D.C. on Jan. 6 Finally
                     for Daughter of New York’s Top                                                                       Corrects Rookie Legal Mistake,
                     Judge to Secure State Supreme                                                                        Asks Judge for Do-Over of 2020
                     Court Seat                                                                                           Election
                     JERRY LAMBE Feb 11th, 2021, 7:39 pm                                                                  AARON KELLER Feb 11th, 2021, 7:29 pm




                                                                                                                          Fox’s Andrew McCarthy Argues
                     Britney Spears Just Had a Good                                                                       This Is the ‘Most Indefensible
                     Day in Court Over Conservatorship                                                                    Thing’ About Trump’s Conduct on
                     Battle with Her Father                                                                               Jan. 6
                     COLIN KALMBACHER Feb 11th, 2021, 7:05 pm                                                             MEDIAITE STAFF Feb 11th, 2021, 6:41 pm



                                                                                        Tran Bankruptcy Law                                                                   ×
                                                                                          After Senate Trial Showed
                                                                                        Click to Sta Your Free No Risk Online Evaluation
              Enraged Texas Mom                   Tran Perfectly
                                                       Bankruptcy Law                     Footage of Rioters Storming
              Tackles a Man She Says Was                                                  Barricades, Prosecutors Unsealed
              L ki Th                       h 15 Y              Old                       Ch                    f Fi P d B                         S
         https://lawandcrime.com/2020-election/lin-wood-claims-georgia-state-bar-told-him-his-law-license-is-in-danger-unless-he-takes-mental-health-exam/ 37/38
         2/11/2021                                                                                            Lin Wood Suggests He's in Danger of Being Disbarred

                     Looking Through 15-Year-Old                                                                                  Charges of Five Proud Boys Seen
                     Daughter’s Bedroom Window                                                                                    Doing the Same
                                                                                                                                         WATCH LIVE Thing LISTEN LIVE
                     MATT NAHAM Feb 11th, 2021, 5:49 pm                                                                           ADAM KLASFELD Feb 11th, 2021, 5:26 pm

        Live                          Where                                  TV                    Law&Crime           Shows          Law&Crime             Hosts       Podcasts    Subscribe
                                      to                                     Schedule              Daily                              Productions




Case 1:18-cv-05398-DLI-VMS Document 68-4 Filed 02/12/21 Page 39 of 39 PageID #: 2002




                © 2021                                    About                        Advertise    Newsletter      Privacy      User              Ethics &         Contact   RSS   Dan
                LawNewz                                   Us                                                                     Agreement         Diversity                        Abrams,
                                                                                                                                                   Policy                           Founder




                                                                                       Information from your device can be used to personalize your ad experience.
                                                                                                           Do not sell my personal information.




                                                                                              Tran Bankruptcy Law                                                                        ×
                                                                                              Click to Sta Your Free No Risk Online Evaluation
                                                                                              Tran Bankruptcy Law



         https://lawandcrime.com/2020-election/lin-wood-claims-georgia-state-bar-told-him-his-law-license-is-in-danger-unless-he-takes-mental-health-exam/                               38/38
